Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-13 are allowed.
Regarding claim 1, Closest prior art of record Combs et al US 2009/0086173 teaches:
Regarding claim 1, Combs et al teaches an image forming device that executes a preview display of an image to be printed (peripheral device 10 (paragraph 0031) and fig 1-2), the image forming device comprising: 
a projector (projector 46 (paragraph 0036)); 
a panel display (operations panel (paragraph 0036)); 
Combs et al and any other prior art fails to teach of:
a receiver that receives an instruction indicating whether or not to implement security in the preview display; and 

It is inherent that all dependent claims are allowed for depending on allowable independent claims.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
January 5, 2022
/MICHAEL BURLESON/
/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675